J-A24019-15

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,             :   IN THE SUPERIOR COURT OF
                                          :         PENNSYLVANIA
                        Appellee          :
                                          :
                   v.                     :
                                          :
DEONTA MANNING-RUFFIN,                    :
                                          :
                        Appellant         :   No. 2835 EDA 2014

       Appeal from the Judgment of Sentence of September 4, 2014
           in the Court of Common Pleas of Philadelphia County
          Criminal Division, at No(s): CP-51-CR-0012734-2013

BEFORE:     PANELLA, WECHT, and STRASSBURGER,* JJ.

CONCURRING MEMORANDUM BY STRASSBURGER, J.:                 FILED DECEMBER 02, 2015

      I agree with the Majority’s resolution of Appellant’s first two issues.

However, I believe we should rule upon Appellant’s final issue for the sake of

judicial economy, as the trial judge otherwise may impose a similar sentence

at Appellant’s resentencing hearing.

      I would hold that a sentence of total confinement based upon the

trivial technical violations present in this case constitutes an abuse of

discretion. See, e.g., Commonwealth v. Carver, 923 A.2d 495, 498 (Pa.

Super. 2007) (“Technical violations can support revocation and a sentence of

incarceration when such violations are flagrant and indicate an inability to

reform.”); Commonwealth v. Ballard, 814 A.2d 1242, 1246 (Pa. Super.

2003) (“The record in the instant case is devoid of any finding by the court

that revocation of Appellant's probation was predicated on his ‘willful or



*Retired Senior Judge assigned to the Superior Court.
J-A24019-15


flagrant disrespect’ of the terms of his probation, that revocation was

necessary to ‘vindicate the authority of the court,’ or that Appellant’s

conduct in failing to report evidenced a likelihood that he would commit

another crime if not imprisoned.”). If the two trivial technical violations are

sufficient to warrant total confinement in order to vindicate the authority of

the court, then any violation would be sufficient, and the exception would

have swallowed the rule.




                                     -2-